Title: To Alexander Hamilton from Theodore Sedgwick, 10 January 1801
From: Sedgwick, Theodore
To: Hamilton, Alexander



Washington 10th. Jany. 1801.

I delayed my dear sir, an answer to your Letter of the 22nd ult. purposely, because from it I was induced to beleive I was soon to be favored with another containing additional observations on the convention. On that subject, at present, I shall say nothing.
It is not doubted that the votes for Jefferson and Burr have been equally given, and that from one of those the House must select the next President of the united states. It is known that all the democratic Representatives are decidedly in favor of Jefferson—these will give seven certainly, possibly eight votes; but it is believed he cannot be elected without the concurrence of the federalists; and we entertain no doubt that should we prefer Burr, they will not dare to persevere in voting for Jefferson & thereby prevent any election. How, then, shall we determine?—the question is difficult & the result doubtful. No decision is yet had, tho there is, I beleive, a strong preponderance of opinion against Jefferson.
In his favor it is said that it was the intention of all those electors who voted for him & Burr, that he should be elected. This, beyond all doubt, as to a large majority of those electors, is true. But, wherefore, it is asked, was this preference given to him? because, it is answered, he was known to be hostile to all those great systems of Administration, the combined effect of which is our national prosperity, and all we possess of national character & respectability; because he is a sincere & enthusiastic democrat in principle, plausible in manners, crafty in conduct, persevering in the pursuit of his object, regardless of the means by which it is attained, & equally regardless of an adherence to truth as is demonstrated by his letter to mazzei, his declaration in the senate on his first taking his seat there, &ca., &ca.; because he is known to be devoted to the views of those men, in his state whose unceasing efforts it has been & is to reduce, in practice, the administration of this government to the principles of the old confederation, in which that state by her numerous representation, & the influence which she has on surrounding states, will be the dictatrix, because he is known to be servilely devoted to one foreign nation, under any form of government & persuing any system of measures, however hostile to this country; and unrelentingly hostile to another nation; and those the two nations, on earth, with which we have the most interesting relations, and with which it is most important to preserve an equal & impartial regard. Ought we then to respect the preference which is given to this man from such motives & by such friends?
As to the other candidate there is no disagreement as to his character. He is ambitious—selfish—profligate. His ambition is of the worst kind—it is a mere love of power, regardless of fame but as its instrument—his selfishness excludes all social affections & his profligacy unrestrained by any moral sentiment, and defying all decency. This is agreed, but then it is known that his manners are plausible, that he is dextrous in the acquisition & use of the means necessary to effect his wishes. Nothing can be a stronger evidence of this than the situation in which he stands at this moment—without any pretention from connections, fame or services, elevated, by his own independent means, to the highest point to which all those can carry the most meritorious man in the nation. He holds to no pernicious theories, but is a mere matter-of-fact man. His very selfishness prevents his entertaining any mischievous predilections for foreign nations. The situation in which he lives has enabled him to discern and justly appreciate the benefits resulting from our commercial & other national systems; and this same selfishness will afford some security that he will not only patronize their support but their invigoration.

There are other considerations. It is very evident that the Jacobins dislike Mr. Burr, as President—that they dread his appointment more than even that of General Pinkney. On his part he hates them for the preference they give to his rival. He has expressed his displeasure at the publication of his letter by General Smith. This jealousy, and distrust, and dislike will every day more & more encrease and more & more widen the breach between them. If then Burr should be elected by the federalists agt the hearty opposition of the Jacobins the wounds mutually given & received will, probably, be incurable—each will have commited the unpardonable sin. Burr must depend on good men for his support & that support he cannot receive but by a conformity to their views.
In these circumstances then to what evils shall we expose ourselves by the choice of Burr which we should escape by the election of Jefferson? It is said that it would be more disgraceful to our country and to the principles of our government. For myself I declare I think it impossible to preserve the honor of our country or of the principles of our constitution. By a mode of election which was intended to secure to preeminent talents & virtues the first honors of our country, & forever to disgrace the barbarous institutions by which executive power is to be transmited thro’ the organs of generation, we have at one election placed at the head of our government a semi-maniac, a man who in his soberest senses is the greatest Marplot in nature; and at the next a feeble & false enthusiastic theorist; and a profligate without character and without property—bankrupt in both. But if there remains any thing for us, in this respect, to regard, it is with the minority in the presidential election. And can they be more disgraced than by assenting to the election of Jefferson?—the man who has proclaimed them to the world as debased in principles, and as detestable & traiterous in conduct? Burr is indeed unworthy, but the evidence of his unworthiness is neither so extensively known, nor so conclusive as that of the other man.
It must be confessed that there is ⟨a⟩ part of the character of Burr more dangerous ⟨than⟩ that of Jefferson. Give to the former a probable ⟨ch⟩ance & he would become an usurper; the latter might not incline, he certainly would not dare, to make the attempt. I do not beleive that either would succeed, & I am even confident that such a project would be rejected by Burr as visionary.

At first, I confess, I was strongly disposed to give Jefferson the preference, but the more I have reflected, the more have I been inclined to the other. Yet, however, I remain unpledged even to my friends, tho’ I beleive I shall not seperate from them.
I am ever yours, most sincerely

Theodore Sedgwick

